Trippe, Judge.
The lien of a judgment for the purchase money of land, where bond for titles only is given, is, by statute, superior to all other liens. But it does not go beyond the land, so far as to its having any other priority over other judgments. If the execution issued thereon were levied on crops produced on the land by the defendant, and which had matured and been gathered, older executions would take in preference. Even if the defendant had produced many crops, and with them had purchased other property, the lien of the older judgments on that property would be superior to the vendor’s judgment. Outside of the specific lien given to it by statute, we know of no other priority it has, either in law or equity. The case of Tift vs. Newsom, 44 Georgia, 600, does not conflict with this holding. That was a factor’s lien, and by statute it had a special lien on the crop produced. The advances were made by the factor for the special purpose of making that particular crop. The thing made and levied on was the very property that the contract of the parties provided for making. Its production was the object of the contract, and for which the advances were made and the debt created. The lien by the contract, was on that particular thing so to be produced, and on nothing else. It may well have been said that it rvas “in the nature of purchase money.” There the debt and lien were for the very property produced by the advances made. Here the debt was exclusively for the land. It has sold that land, having a superior lien over all others on the proceeds, but had no other priority.
Judgment affirmed.